Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/22/2022 has been entered.
 
2.	The amendment filed 08/22/2022 has been received and considered. Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


3.	Claims 1, 3-8, 10-11, 13-18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by KRAUSE (US 20190266297 A1).
As per Claim 1, 11, and 20, KRAUSE teaches a method/ system/ non-transitory machine-readable medium, comprising executable instructions that, when executed by a residential gateway device comprising a processing system including a processor, facilitate performance of operations (Fig. 1, 2 & 4 and the description), the operations comprising: 
identifying and collecting data required to simulate a geographical area (Fig. 2 element 202, [0053]-[0060] “the system may receive data associated with a plurality of infrastructure sectors of a real-world environment, wherein the data comprises geographic metadata associated with infrastructure elements represented by the data. In the example of system 100 in FIG. 1, platform 102 may receive the data from source 106.”); 
inputting the data into a simulation model for the geographical area (Fig. 1 element 202, [0053]-[0060] “the system may receive data associated with a plurality of infrastructure sectors of a real-world environment, wherein the data comprises geographic metadata associated with infrastructure elements represented by the data. In the example of system 100 in FIG. 1, platform 102 may receive the data from source 106.”), wherein the simulation model includes a plurality of model components (Fig. 2 element 204-206, [0061]-[0064], Fig. 4 “three simulation layers (communications, electrical, and transportation)”); 
determining a likely scenario associated with a first model component of the plurality of model components according to an occurrence of a first event ([0072]-[0073], [0077], [0081]-[0082] “The model may evaluate the impact of both physical damage scenarios and cyber-attack scenarios on the survivability and performance of the telecommunications network, as well as the impact on the other infrastructures.”, [0090] “Electrical outages may be caused by extreme weather events, physical decay of electrical infrastructure (e.g., a tree falling on wiring, wear from squirrels or birds or other animals), designed physical takeout (e.g., cutting cords, firing guns on substations), and cyber-attacks (e.g., diverting electricity to overload a central system).”); 
applying the likely scenario to the first model component of the plurality of model components of the simulation model ([0072]-[0073], [0077], [0081]-[0082] “The model may evaluate the impact of both physical damage scenarios and cyber-attack scenarios on the survivability and performance of the telecommunications network, as well as the impact on the other infrastructures.”, [0090] “Electrical outages may be caused by extreme weather events, physical decay of electrical infrastructure (e.g., a tree falling on wiring, wear from squirrels or birds or other animals), designed physical takeout (e.g., cutting cords, firing guns on substations), and cyber-attacks (e.g., diverting electricity to overload a central system). In some embodiments, the simulation may be configured to simulate any one or more of the events or types of events described above by generating a statistical probability of electrical outages based on the likelihood of their occurrences. These outages may then link to other layers of the simulation platform, which may cause a cascade effect on the network.”); 
performing a simulation of the simulation model via a simulation engine for the geographical area according to the applying the likely scenario ([0090]-[0092], “the simulation may be configured to simulate any one or more of the events or types of events described above by generating a statistical probability of electrical outages based on the likelihood of their occurrences. These outages may then link to other layers of the simulation platform, which may cause a cascade effect on the network.”, Fig. 2 element 212, Fig. 4, [0104] “the simulation may be integrated with an engine”); 
monitoring, by the processing system, performance of a second model component of the plurality of model components of the simulation model during the performing the simulation of the simulation model ([0105]-[0106], “ by running the simulation, the system and/or a user of the system may be able to observe whether the behavior and/or characteristics of one or more layers changes”); 
generating, by the processing system, a revised scenario based on changes to the performance of the second model component of the plurality of model components ([0113] “method 200 may revert to block 212 and execute the multi-layer simulation using the updated associations and/or updated elements represented by the plurality of layers”); and 
applying, by the processing system, the revised scenario to the simulation model ([0113] “Following blocks 214-218, method 200 may revert to block 212 and execute the multi-layer simulation using the updated associations and/or updated elements represented by the plurality of layers, and/or 200 may revert to block 204 and recreate/adjust layers of the simulation and/or characteristics of elements of the layers, and execute the multi-layer simulation using the updated associations and/or updated elements represented by the plurality of layers…. blocks 204-218 and/or 212-218 may be iteratively performed”);
collecting, by the processing system, model data generated by the simulation model during the performing the simulation of the simulation model to generate aggregated data ([0106] “the multi-layer simulation may be executed on the basis of the baseline assumptions and inter-layer linkages discussed above. Thus, by running the simulation, the system and/or a user of the system may be able to observe whether the behavior and/or characteristics of one or more layers changes…”; [0107] “observation of the execution of the multi-layer simulation at block 212.”’ [0108]); and 
revising, by the processing system, the simulation model according to the aggregated data to create a revised simulation model ([0107]-[0109],  “the system may adjust element characteristics and/or element associations by changing data representing one or more elements in one or more layers, and/or by creating new association between inter-layer elements, dissociating currently-linked inter-layer elements, and/or adjusting the nature and/or intensity of an association between inter-layer elements …the elements and/or associations between them may be adjusted based on observation of the execution of the multi-layer simulation at block 212.”, “the system may adjust associations and/or element characteristics on the basis of comparing the simulated characteristics of the layers (e.g., from the executed simulation at block 212)”; [0113] “Following blocks 214-218, method 200 may revert to block 212 and execute the multi-layer simulation using the updated associations and/or updated elements represented by the plurality of layers, and/or 200 may revert to block 204 and recreate/adjust layers of the simulation and/or characteristics of elements of the layers, and execute the multi-layer simulation using the updated associations and/or updated elements represented by the plurality of layers. ”).  

As per Claim 3 and 13, KRAUSE teaches wherein the first event comprises a cyber-attack perpetrated against the geographical area (Fig. 4 “Hacking/Cyber” [0086] “cyber-attack”, [0090]-[0092]).

As per Claim 4 and 14, KRAUSE teaches wherein the first event comprises a catastrophical event ([0090]-[0092] “a larger ice storm that halts traffic over a wide area may have a chance of taking out an entire power substation, leaving regions without cellular towers and traffic lights.”, Fig. 4).

As per Claim 5 and 15, KRAUSE teaches wherein the simulation engine comprises a game engine ([0104] “the simulation may be integrated with an engine for generating, rendering, and outputting three-dimensional (3D) graphics and animations, such as a gaming engine such as the Unity3D gaming engine.”).

As per Claim 6 and 16, KRAUSE teaches wherein the performing the simulation of the simulation model includes real-life data that is taken from the geographical area that is being simulated ([0081] “Dependencies between these assets and those of the other infrastructure in the simulation platform may be configured on the basis of real-world data about the interrelations of geographically close and geographically remote infrastructure elements.”, [0098]- [0099] “real-world information about the particular city or other environment being simulated”).

As per Claim 7 and 17, KRAUSE teaches wherein the performing the simulation of the simulation model includes performance data of a telecommunications network infrastructure of the geographical area (Fig. 4 “Communications”, [0078], [0083], [0085], [0096]).

As per Claim 8 and 18, KRAUSE teaches wherein the performing the simulation of the simulation model includes performance data taken from a power generation infrastructure of the geographical area (Fig. 4 “Electrical Grid”, [0088], [0096]).

As per Claim 10, KRAUSE teaches wherein the performing the simulation of the simulation model includes traffic data taken from the geographical area ([0064]-[0067] “real traffic operational conditions”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

4.	Claims 2, 9, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over KRAUSE (US 20190266297 A1), as applied to claim 1, 3-8, 10-11, 13-18, and 20 above, and further in view of Montero et al. (“A VISUALIZATION TOOL BASED ON TRAFFIC SIMULATION FOR THE ANALYSIS AND EVALUATION OF SMART CITY POLICIES, INNOVATIVE VEHICLES AND MOBILITY CONCEPTS”).
As per Claim 2 and 12, KRAUSE fails to teach explicitly wherein the geographical area comprises a smart city.
Montero et al. teaches wherein the geographical area comprises a smart city (section 2 “emulate smart city policies by necessarily evaluating new vehicle types, probe vehicle sensors, navigation strategies and innovative mobility concepts such as multiple passenger ridesharing, then several ad hoc components in the traffic simulation model must be programmed using API extensions.”).
KRAUSE and Montero et al. are analogous art because they are both related to a simulation for geographical area.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Montero et al. into KRAUSE’s invention to provide a simulation for geographical areas, i. e. smart cities in order to properly model smart mobility (Montero et al.: Pg 3197). In particular, a traffic simulation tool of Montero et al. simplifies the process of simultaneously accessing data results from different experiments and traffic scenarios with geo-located map visualizations, which helps the analysts and also supports the demonstration for clients (Pg 3197).

As per Claim 9 and 19, KRAUSE fails to teach explicitly wherein the performing the simulation of the simulation model includes population data of the geographical area.

    PNG
    media_image1.png
    142
    848
    media_image1.png
    Greyscale


Response to Arguments
5. 	Applicant's arguments filed 08/22/2022 have been fully considered but they are not persuasive.
Examiner respectfully withdraws Claim Objections in view of the amendment and/or applicant’s arguments.
As per 102 rejection, applicants have argued that

    PNG
    media_image2.png
    137
    783
    media_image2.png
    Greyscale
 	Examiner disagrees, and it is Examiner’s position that Kruse teaches the claimed limitation. In particular, the system of Kruse observes characteristics of one or more layers changes during executing multi-layer simulation by running simulation ([0106]) and compares the simulated characteristics of the layers (e.g., from the executed simulation at block 212) against corresponding real-world characteristics of the real-world environment being simulated ([0108]) which corresponds to the limitation “collecting, by the processing system, model data generated by the simulation model during the performing the simulation of the simulation model to generate aggregated data”. 
Further the system of Kruse can adjust the elements and/or associations of the layers between layer based on observation of the execution of the multi-layer simulation from the executed simulation ([0107]-[0108]) by changing data representing one or more elements in one or more layers, and/or by creating new association between inter-layer elements, dissociating currently-linked inter-layer elements, and/or adjusting the nature and/or intensity of an association between inter-layer elements ([0107]); and, the system of Kruse can recreate/adjust layers of the simulation and/or characteristics of elements of the layers and execute the multi-layer simulation using the updated associations and/or updated elements represented by the plurality of layers ([0103]) which corresponds to the limitation “revising, by the processing system, the simulation model according to the aggregated data to create a revised simulation model”.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHEE KIM whose telephone number is (571)272-2164. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EUNHEE KIM
Primary Examiner
Art Unit 2146



/EUNHEE KIM/Primary Examiner, Art Unit 2146